Title: To George Washington from Rodolph Valltravers, 21 July 1791
From: Valltravers, Johann Rodolph von (Vall-Travers)
To: Washington, George


Copy. No. 1 ⟨illegible⟩  
May it please Yr Excellcy! 
Sir!Roterdam, July 21. 91.
Humbly flattering myself with your safe & kind Reception of my Letter & Packet dated from Hamburg, the 15th of March, & conveyed by Captn Bell of Philadelphia, with Maps, & several Memoirs (No. 2.) collected for the Use of yr assiduous Surveyor & Geometer, John Churchman of Philadelphia; and, under Yr Excce’s Approbation, with my humble Offers of further Services from this Continent, in communicating & promoting as much useful Knowledge, as may still lay within the narrow Circle of my literary Connections with most of the learned and patriotic Societies in Europe, in Behalf of your several similar encouraging Institutions: I now beg Leave to transmit to Yr Exccy a Work of mine, composed in English, from dutch & german Materials, collected these 20. years, on the Spot, by Mr Eshelscrown, dutch & danish Residt in the East Indies; disclosing a succinct Account of the actual State of European Setlements throughout the East-Indies, and many material Circumstances and Mysteries of their Trade, both with the Natives and with Europe. This Branch of the mercantile Industry of the american States, wisely laid open to reciprocal Emulation, must reap signal advantages

from their situation, Frugality & Freedom in their Competition with all the monopolising, expensive, restrained and overwhelmed Companies with Debts, Militairies, & Taxes, established by the several maritime Powers in Europe. The dutch East India Company, tho’ the most oeconomical & industrious of all, groaning under an avowed Debt of near 100 Millions of Florins, is now sending Mr Nederborg, as their Plenipotentiary, to all their asiatic setlements; to investigate the Sources of their Decay, to correct abuses, and, on his Report, either to apply proper Remedies; or, if incurable, to suppress their Charter, and to lay that Trade as open, as they lately did that to the West Indies.
Thus circumstanced, and wishing to contribute my litle Mite to the Prosperity of the worthy american Assertors of their undoubted natural Rights and legal Liberties: I thought, a speedy Publication of an autentic, impartial Display of all the particulars of that extensive and intricate Commerce, as it now exists in all Parts, & in all its Branches, exhibited in N. america, under Yr Exccy’s Approbation, Patronage & Encouragement, might not be unwelcome to your sagacious Fellow-Citizens? In this Persuasion, I this Day deliver my Manuscript to Captn F. Folger, related to my late venerable Friend, Dr Bn Franklin, ready to sail to Baltimore, his native Country; desiring him, to present this small Tribute of my Zeal & sincere attachment to Yr Excellence’s previous Inspection & subseqt Disposal.
Shou’d Yr Exccy kindly complying with my humble Offers of the 15th of March, by Captn Bell, be pleased to honor me with yr Commands, and Instructions, and appoint me, in any official Caracter, as Agent, Consul, or Resident, with the necessary usual Support: it wou’d be the Heigth of my Ambition, to answer the Trust to the Satisfaction of my Superiors, and to the utmost Emolument of your illustrious confederate States; that great Pattern of a well constituted, wisely combined, truly free and happy Commonwealth. I am, with unfeigned Admiration, most respectfully Sir! Your Excellency’s most sincerily devoted humble Servant

I. Rodolf Valltravers.

